Shaw, C. J.
The court are of opinion, that the directions given by the judge at the trial, on the point of delivery, were right. The goods were ordered by the plaintiff, to be sent to him at Mobile. The plaintiff, according to the course of trade, delivered them at the packet office in Boston, and obtained a bill of lading signed by Pierce, for the master. The questions as to the usual course of trade, and of the authority of Pierce to sign a bill of lading for the master, were left tc *520the jury, who found for the plaintiff. The question of usage was properly left to the jury. Clark v. Baker, 11 Met. 186.
We take it to be well settled, as to goods ordered to be sent to a distant purchaser, that a delivery to a carrier appointed by the consignee, vests the property in the purchaser. Stanton v. Eager, 16 Pick. 467. So a delivery to a common carrier, in the usual course of business, when no carrier is named by the purchaser, is a good constructive delivery to Vest the property in the vendee. Dutton v. Solomonson, 3 Bos. & Pul. 582. Also such carrier, who has executed a bill of lading, by himself or his authorized agent, becomes thereupon answerable to the consignee, and in case of nondelivery, the action may be brought by the consignee. Dawes v. Peck, 8 T. R. 330.
Such was the effect .of the directions to the jury, by the judge of the court of common pleas who tried the case, and we think they were right.

Exceptions overruled.